THEATTORNEYGENERAL
                     OFTEXA~


                        Sanuary 21, 1950

Eon. Parker Xllzey             Oplnloa Ro. v-984.
County Attorney
Jim Wella County               Re:The present maximum
Alice, Texas                       aompenaatlonof pre-
                                   alnct offloera in Jim
                                   Wells County under
Dear Sir:                          the subslittedfaota.
            Your request for an opinion 1s in part as fol-
lows:
          "I would like your opinion on the quea-
     tlon of what 1s the maximum allowable salary
     for precinct offloers of Jim Wells County."
          Jla Wells Coulitthad a population of 20,239
inhabitants accordingto the last preoedlng Federal Cen-
   . Subsequent to yw    request you advised us that the
gcln&t officers were compensated on a "fee basis" in
1948. Aooordlag to the faeta,submltted,the precinct
officers will be aompensatedon a salary basisi in 1950.
Therefore, the salaries of the preulnat officers la Jim
Wells County will be governed br Section 3 of Article
3912& V.C.S. (S.B.92,,Aotaslat Leg., 1949, ch.320, p.
601), which provides:
          "All of auah officer8 who were paid on 8
     fee basis durlrg the flaoal year of 1948, and
     who are now to be paid on a salary basis, shall
     be paid an annual salary in twelve (12) equal
     lnatallmentsof not leas than the total sum
     earned as compen8ationby him In hls offlolal
     oapaolty for the flsorl rear of 1935, and not
     more than the maximum $01 allowed euch officer
     under the laws exlatln on August 24, 1948,
     together with tha~twener-five (2%) per cent
     Increase allowed br this Act within the dls-
     oretlon of the Comalarl~oners Court."
          The maximum a~ allwed reclnot officers un-
der laws existing on August 24, 19t8, was governed by
the provisions of Articles 3883and 3891, V.C.S.   We
quote those provisions of these articles which were
Hon. Parker Elleey, page 2   (V-98$)


applloeble to Jim Wells County in 1948:
          Art. 3883:
          'except as otherwise provided in this
     Act, the annual fee8 that may be retained by
     precinct, county and dlatrlot offlcers men-
     tioned in this Article shall be aa followa:
               In oountlea oontainingtwenty five
     (25,Oiij thouaand or less inhabitants:Coun-
     ty Judge, District or Criminal District At-
     torney, Sheriff, County Clerk, County Attop-
     ney, District Clerk, Tax Collector,Tax As-
     aeasor, or the Assessor and Colleotor of
     Taxes. Twenty-fourHundred ($2400.00)Dol-
     lars &ach; Jixstlceof the Pi&e and iionsta-
     ble Twelve Hundred ($1200.00) D ollars eaoh.
     ephasls added)
          Art. 3891:




     deputies, and authorlaed~expenseaunder Art-
     1010 3899, and the amount neoeasary to aover
     atits of premium on whatever surety bond may
     be required by law. If the current fees of
     such office collected in any year be more
     than the amount needed to pay the amounts
     above specified, same shall be deemed excess
     fees, and shall b&dlapoaed of in the manner
     hereinafter provided.
          "In oountlea containing twenty-iivethou-
     sand (25,000) or leaa inhabitants,District and
     County offloers named herein shall retain one-
     third of such exoeas fees until such one-third,
     to ther with the amounts specified in Artlole
           amounts to Three Thousand'Dollara($3,-
     F# . Precinct officers shall retain one-thlrd
     until auoh one-third.to&&her with the amount
     apeclfled in Article 3l5U3.amounts to Fourteen
     Hundred Dollars 014OOL.,
          I . . .
Ron. Parker ISllzeY,page 3     (v-984)


          "(a) The ~ommlaaionerrr Court Is hereby
     authorized,when in their judgment the finan-
     ala1 condition of tha county and the needs of
     the o?f%cera jtutlfy the increase, to enter
     an order increasingthe oompensatlonof the
     precinct, county and diat+lot officers la an
     additional amount not to exoeed twenty-five
     (25#) per coat &f the 808 allowed under the
     law for the fiscal year ef 1944, provided the
     total oompenaatlonauthorizedunder the law
     rCorthe fiscal year of 1$kb did n t sroeed
     titias" of ThLrtf-ak 8    rod (&OO.OO) Dal-
         .   (Baphaaia adb&
          The maximua oom oeatlon of a pnoinat 'fioar
I Jim Wells County in 19Y4 WI8 $1400.00. Arts.384 3 and
3891.  Subdlviaioa (a) of AiMslo 3891 above quoted
whlah waa effective In 1949, allowed 8; increase not'to
oxceed twenty-fiveper oeratof the sum allowed under the
law for the fiscal faar of I@I4. Therefore, the maximum
compensationof a pa8,Lnst officer in Jim Wells Count
&n 1948 was $1400.00 plw twenty-fiveper sent, or 413 50.-
00 ($1400 plus $350).
          Since the maximum oompensatlonof a reclnct
offloer in Jim Wells County was $1750.00 in 19i8, the
8axleum salar now allowed a preelnot officer in that
county is $17 9 0.00 plus twenty-fiveper cent, or $2187.-
50 01750 plus $437.5050). brt.39l2g,  Sec. 3, V.C.S.

                         SUHHARY

           The maximt8 oompensatlonof a preoiwt
     officer in oouatloa of less than 25,000 ln-
     habitanta acoordlq to the last precedl-
     Federal Census, who waa oompensated on a
     "fee basis" in 1948 and la now OolPgen88ted
     on a "salary baala" la $2187.50.    Arts.
     3883, 3691,   and 39Xr;r, v~.C.S.
APPROVED:                                Your8 very truly,
   J. C. Davla, Jr.                        PRICR DARlBL
County Affairs Dlvlaivn                  Attorney General
   Charles D. Hathewa
Bxecutlve Assistant
JR:bh:mw
                                              Asslbtant